Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Roderick Beham, Appellant                             Appeal from the 5th District Court of
                                                       Bowie County, Texas (Tr. Ct. No. 14 F
 No. 06-16-00094-CR         v.                         0004-005). Memorandum Opinion on
                                                       Remand delivered by Justice Carter* and
 The State of Texas, Appellee                          Chief Justice Morriss and Justice Moseley,
                                                       participating. *Justice Carter, Retired, Sitting
                                                       by Assignment.




       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Roderick Beham, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED DECEMBER 19, 2018
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk